                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

MENDY BARNETT, et al.,                                )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 3:17-CV-155-HSM-DCP
                                                      )
                                                      )
BONNIE HOMMRICH, et al.,                              )
                                                      )
               Defendants.                            )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiffs’ Motion to Seal Reply Appendix [Doc. 64]. For grounds,

Plaintiffs state that they included photographs of the child at the time of the incident to illustrate

the lack of injury or necessity of the removal in response to Defendant Smithwick’s argument.

Plaintiffs request that the Appendix [Doc. 62-1] be shielded from public access. Accordingly, the

Court finds good cause for the request, and the Motion to Seal Reply Appendix [Doc. 64] is hereby

GRANTED. The Clerk is DIRECTED to place [Doc. 62-1] under seal.

       As a final matter, the Court notes that the parties have made it a practice of filing documents

identifying the minor children in the public record and later moving to seal such documents after

they have been inadvertently filed. After ruling on two motions to seal, wherein both parties failed

to redact the minors’ information, the Court admonished the parties that the failure to properly

redact documents may result in sanctions, including the documents being stricken from the record.

[Doc. 17]. After the Court’s warning, the Court has ruled on two additional motions—one filed

by Plaintiffs and the other filed by Defendant Smithwick—requesting that documents that were
already publicly filed be placed under seal. The parties are DIRECTED to ECF Rule 12.2, which

explains the proper procedure for filing documents under seal. Specifically, the parties shall file a

motion for leave to file a document under seal, which automatically seals the document, pending

the Court’s ruling. The parties are hereby ADMONISHED, for the second time, that they are

subject to sanctions if they continue to be in violation of ECF Rule 12.2 and the Court’s previous

admonishment.

       IT IS SO ORDERED.

                                                      ENTER:

                                                      ________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge
